                                             Case 5:20-cv-01574-LHK Document 66 Filed 12/10/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8        MARY ANN BATHE, et al.,                          Case No. 20-cv-01574-LHK (VKD)
                                                         Plaintiffs,
                                   9
                                                                                             ORDER RE DISCOVERY DISPUTE RE
                                                   v.                                        DEFENDANT'S RESPONSES TO
                                  10
                                                                                             REQUESTS FOR ADMISSIONS
                                  11        UNITED STATES OF AMERICA,
                                                                                             Re: Dkt. No. 56
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            The parties ask the Court to resolve a dispute concerning the United States’ efforts

                                  15   withdraw its admissions to plaintiffs’ Requests for Admissions (“RFA”) Nos. 30 and 36.1 Dkt.

                                  16   No. 56. The Court held a hearing on the matter on December 8, 2020. Dkt. No. 62.

                                  17            For the reasons explained below, the Court permits the United States to withdraw its

                                  18   admissions and amend its responses to these requests.

                                  19   I.       BACKGROUND
                                  20            In this action, plaintiffs seek relief under the Federal Tort Claims Act for the wrongful

                                  21   death of Douglas Bathe in a motor vehicle accident. Dkt. No. 56 at 1. The accident occurred

                                  22   when Mr. Bathe, who was driving an off-road utility vehicle, turned left into the path of a Humvee

                                  23   driven by an Army employee who was attempting to pass Mr. Bathe’s vehicle. Plaintiffs argue

                                  24   that the accident occurred at the intersection of two roads at which passing is not permitted under

                                  25   California law. The United States disputes that the accident occurred at such an intersection. Id.

                                  26            During discovery, plaintiffs served the following requests for admissions on the United

                                  27

                                  28
                                       1
                                         The Court appreciates the parties’ submission of a discovery dispute letter that includes agreed
                                       statements of the relevant facts and of the applicable legal standard.
                                             Case 5:20-cv-01574-LHK Document 66 Filed 12/10/20 Page 2 of 5




                                   1   States:

                                   2                    RFA 30: Admit that immediately prior to the incident, decedent was
                                                        attempting to turn left onto a publicly maintained road.
                                   3
                                                        RFA 36: Admit that the incident occurred at an intersection.
                                   4

                                   5   Dkt. No. 56 at 2. Initially, the United States denied RFA No. 30 and objected to RFA No. 36. Id.

                                   6   After conferring with plaintiffs’ counsel, on June 17, 2020, the United States amended its

                                   7   responses to indicate that it admitted both requests. Dkt. No. 51-1, Ex. C at ECF 27-29 (As to

                                   8   RFA No. 30, the United States answered “Admit. The decedent was attempting to turn left into

                                   9   the driveway of building 3340 on Fort Hunter Liggett.” As to RFA No. 36, the United States

                                  10   answered “Admit.”).

                                  11             At some point thereafter, the United States apparently learned that “the investigating

                                  12   officer did not believe that the accident occurred at an intersection.” Dkt. No. 56 at 3. On August
Northern District of California
 United States District Court




                                  13   7, 2020, counsel for the United States advised plaintiffs’ counsel by email that the United States

                                  14   intended to “further amend our response to Plaintiffs’ RFAs to clarify this issue pursuant to our

                                  15   continuing duty to supplement our discovery responses.” Dkt. No. 51-1, Ex. D at ECF 32.

                                  16   Counsel for the United States further stated: “I am happy to take this issue to the Court if you

                                  17   object to our anticipated clarifying amendment to Plaintiffs’ RFAs. I write this meet and confer to

                                  18   ensure that there is no misunderstanding about Defendants’ position as you take the depositions of

                                  19   the government witnesses.” Id. Plaintiffs’ counsel did not respond to this communication, and the

                                  20   United States did not move for permission to withdraw or amend its answer to RFAs Nos. 30 and

                                  21   36.

                                  22             On August 24, 2020, the United States served plaintiffs with an amended response to

                                  23   RFAs Nos. 30 and 36, changing its admissions to denials. Dkt. No. 56 at 2; Dkt. No. 51-1, Ex. E,

                                  24   at ECF 41-43 (As to RFA No. 30, the United States answered “Denied. Immediately prior to the

                                  25   incident, the decedent unexpectedly attempted a left turn towards the upcoming driveway of

                                  26   Building 3340.” As to RFA No. 36, the United States answered “Denied. The accident occurred

                                  27   north of the driveway of Building 3340.”).

                                  28             Fact discovery closed on September 4, 2020, and expert discovery closes on December 10,
                                                                                           2
                                              Case 5:20-cv-01574-LHK Document 66 Filed 12/10/20 Page 3 of 5




                                   1   2020. Dkt. No. 43. The United States filed a motion for summary judgment on November 12,

                                   2   2020. Dkt. No. 48. By stipulated order, plaintiffs’ opposition to that motion is due no later than

                                   3   fourteen days after the Court resolves this discovery dispute, and the motion will be heard on

                                   4   February 11, 2021. Dkt. No. 55. Trial is set to begin June 7, 2021. Dkt. No. 43.

                                   5   II.      LEGAL STANDARD
                                   6            A matter admitted pursuant to Rule 36(a) of the Federal Rules of Civil Procedure is

                                   7   “conclusively established” unless a court, “on motion,” permits a party to withdraw or amend its

                                   8   admission. Fed. R. Civ. P. 36(b). Under Rule 36(b), a court “may permit withdrawal or

                                   9   amendment if it would promote the presentation of the merits of the action and if the court is not

                                  10   persuaded that it would prejudice the requesting party in maintaining or defendant the action on

                                  11   the merits.” Id. Because Rule 36(b) is permissive, not mandatory, even if these requirements are

                                  12   met, a court may consider other factors in deciding whether to exercise its discretion to grant
Northern District of California
 United States District Court




                                  13   relief. Conlon v. U.S., 474 F.3d 616, 621-22, 624-25 (9th Cir. 2007).

                                  14   III.     DISCUSSION
                                  15            The Court considers first whether permitting the United States to withdraw its admissions

                                  16   and amend its answers to RFAs Nos. 30 and 36 will promote the presentation of the merits of the

                                  17   action. The parties agree that whether the accident occurred at an intersection of two roads has

                                  18   implications for the merits of the case. The United States characterizes the “intersection dispute”

                                  19   as a “core issue,” and argues that its admissions with respect to RFAs Nos. 30 and 36, if not

                                  20   withdrawn, “would in large part resolve whether the Army driver was negligent.” Dkt. No. 56 at

                                  21   3. Plaintiffs acknowledge that the United States’ admissions would establish a presumption of

                                  22   negligence but observe that such a presumption could be rebutted by other evidence. Id. at 5.

                                  23            The first requirement of Rule 36(b) is met here. The United States need not show that a

                                  24   failure to permit withdrawal of the admissions would eliminate its ability to defend the action on

                                  25   the merits but only that withdrawal would “promote” presentation of the merits. The United

                                  26   States’ admissions here would have important, if not dispositive, significance for a key merits

                                  27   issue: whether the United States was negligent. Although there appears to be little disagreement

                                  28   about the underlying facts concerning the location of the accident, withdrawal of the admissions
                                                                                         3
                                           Case 5:20-cv-01574-LHK Document 66 Filed 12/10/20 Page 4 of 5




                                   1   will permit the United States to argue the legal significance of those facts.

                                   2          The Court next considers whether permitting the United States to withdraw its admissions

                                   3   and amend its answers to RFAs Nos. 30 and 36 will prejudice plaintiffs’ ability to prosecute the

                                   4   action on the merits. Plaintiffs argue that they relied on the United States’ admissions in deciding

                                   5   not to hire an expert in civil engineering, traffic studies, and/or roadway design to prove that the

                                   6   collision occurred at an intersection. Dkt. No. 56 at 6. However, when pressed at the hearing,

                                   7   plaintiffs could not identify any specific expert evidence, in addition to the expert evidence they

                                   8   already have, they would have sought but for the United States’ admissions. In fact, plaintiffs

                                   9   emphasize their view that the “intersection dispute” may be resolved in their favor as a matter of

                                  10   law. See id. at 6-7. The United States points out that plaintiffs had ample opportunity to take

                                  11   discovery of any facts bearing on RFAs Nos. 30 and 36 after the United States indicated its

                                  12   intention to withdraw its admissions, and that plaintiffs thoroughly examined the United States’
Northern District of California
 United States District Court




                                  13   witnesses on these matters during deposition discovery. Id. at 3.

                                  14          The second requirement of Rule 36(b) also is met. “When undertaking a prejudice inquiry

                                  15   under Rule 36(b), district courts should focus on the prejudice that the nonmoving party would

                                  16   suffer at trial.” Conlon, 474 F.3d at 623. In analyzing prejudice in Conlon, the Ninth Circuit

                                  17   distinguished cases in which a party attempted to withdraw an admission during or on the eve of

                                  18   trial (often very prejudicial), from cases in which a party attempted to withdraw an admission at a

                                  19   time when the nonmoving party still had an opportunity to adjust its trial strategy and presentation

                                  20   to accommodate the change (generally not prejudicial). Id. at 623-24. Here, plaintiffs say they

                                  21   relied on admissions made and then withdrawn during fact discovery,2 before the completion of

                                  22   briefing on summary judgment, and well in advance of trial. As plaintiffs had and still have an

                                  23   opportunity to fully respond to the United States’ change of position in advance of trial and before

                                  24   responding to the motion for summary judgment, such reliance does not give rise to the kind of

                                  25

                                  26   2
                                        Plaintiffs observe that withdrawal of admissions requires a motion, which the United States did
                                  27   not make until after the close of discovery. While plaintiffs are correct, in considering the
                                       question of prejudice, the Court believes it is appropriate to consider that the United States did
                                  28   provide notice of its intent to withdraw its admissions and invited plaintiffs to discuss the matter
                                       well in advance of the close of discovery.
                                                                                          4
                                             Case 5:20-cv-01574-LHK Document 66 Filed 12/10/20 Page 5 of 5




                                   1   prejudice with which Rule 36(b) is concerned.

                                   2           Having concluded that both of Rule 36(b)’s requirements are met, the Court may also

                                   3   consider other factors, such as whether the United States can show good cause for delay in seeking

                                   4   to withdraw its admissions and whether it has a strong case on the merits. Id. at 625. The United

                                   5   States explains that it decided to withdraw its admissions after counsel concluded those

                                   6   admissions were inconsistent with testimony of the United States’ own witnesses. Dkt. No. 56 at

                                   7   3. Plaintiffs respond that the United States’ failure to admit RFAs Nos. 30 and 36 is inconsistent

                                   8   with both the facts and the law, and therefore, the United States cannot show good cause for its

                                   9   change of position. Id. at 6-7. Neither parties’ arguments alter the Court’s assessment that the

                                  10   United States should be permitted to withdraw its admissions based on satisfaction of the two

                                  11   requirements of Rule 36(b).

                                  12   IV.     CONCLUSION
Northern District of California
 United States District Court




                                  13           The Court permits the United States to withdraw its admissions of RFAs Nos. 30 and 36

                                  14   and to amend its answers to those requests.

                                  15           IT IS SO ORDERED.

                                  16   Dated: December 10, 2020

                                  17

                                  18
                                                                                                    VIRGINIA K. DEMARCHI
                                  19                                                                United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
